       Case: 3:20-cv-00392-JJH Doc #: 1 Filed: 02/20/20 1 of 11. PageID #: 1




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO

Richard Wagner,                                 )
                                                )
               Plaintiff,                       )   Case No. 3:20-cv-392
v.                                              )
                                                )   Judge
SHREE AVDHUT PARTNERSHIP, LTD.,                 )
an Ohio limited liability company               )
                                                )
               Defendant.                       )
                                                )
                                                )
                                                )
                                                )


       NOW COMES Richard Wagner, individually, by and through the undersigned counsel,

Owen B. Dunn, Jr. and Valerie J. Fatica, Counsel for Plaintiff, who hereby files this Complaint

against the named Defendant for injunctive relief, damages, attorneys’ fees, litigation expenses,

and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”),

alleging as follows:

                               JURISDICTION AND VENUE

1.     This action is brought by the Plaintiff, Richard Wagner, individually, and on behalf of

       individuals similarly situated, pursuant to the enforcement provision of the American

       with Disabilities Act of 1990 (the “ADA”), 42 U.S.C. § 12188 et seq., against the

       Defendant as delineated herein.

2.     The Court has jurisdiction pursuant to the following statutes: 28 U.S.C. § 1331, which

       governs actions that arise from the Defendant’s violations of Title III of the ADA, 42

       U.S.C. § 12181, et seq.; 28 U.S.C. § 1331, which gives the District Courts original

       jurisdiction over civil actions arising under the Constitution, laws, or treaties of the
                                               1
     Case: 3:20-cv-00392-JJH Doc #: 1 Filed: 02/20/20 2 of 11. PageID #: 2




     United States; 28 U.S.C. § 1343(3) and (4), which gives District Courts jurisdiction over

     actions to secure civil rights extended by the United States government; and 28 U.S.C. §

     1367, as Count II utilizes the same core of operative facts as Count I, and is therefore

     subject to supplemental jurisdiction.

3.   Venue is proper in the Northern District of Ohio as venue lies in the judicial district of

     the property situs. The Defendant’s property and/or operations, as complained of by

     Plaintiff, are located in this judicial district, where the business of public accommodation

     is conducted, including the acts complained of herein.

                                          PARTIES

4.   Plaintiff, Richard Wagner (“Plaintiff” or “Mr. Wagner”), is a Delaware County, Ohio

     resident, is sui juris, and qualifies as an individual with disability as defined by the ADA,

     42 U.S.C. § 12102(2), 28 C.F.R. 36.104.

5.   Defendant SHREE AVDHUT PARTNERSHIP, LTD. owns the property located at

     5865 Hagman Rd, Toledo, OH 43612 in Lucas County, Ohio, which is a hotel known as

     “Hampton Inn & Suites Toledo - North.” Plaintiff has patronized Defendant’s property

     and the facilities thereon as an overnight guest previously as a place of public

     accommodation, and he has experienced the barriers to access complained of herein.

6.   Upon information and belief, the hotel owned or operated by the Defendant was

     originally built for occupancy in 2000 and is non-compliant with the remedial provisions

     of the ADA for newly designed and constructed or altered facilities. As Defendant either

     owns, leases, leases to, or operates a place of public accommodation as defined by the

     ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104,

     Defendant is responsible for complying with the obligations of the ADA. Defendant’s
                                               2
      Case: 3:20-cv-00392-JJH Doc #: 1 Filed: 02/20/20 3 of 11. PageID #: 3




      hotel is a place of public accommodation. Defendant’s property fails to comply with the

      ADA and its regulations, as also described further herein.

7.    Mr. Wagner is a paraplegic and permanently uses a wheelchair for mobility. As such, he

      is substantially limited in performing one or more major life activities, including but not

      limited to, standing and walking, as defined by the ADA and its regulations thereto.

8.    Mr. Wagner is a Delaware County, Ohio resident and a professional employed in the

      ADA facility access and Independent Living Center industries and was traveling to

      Northwest Ohio on this occasion as a consultant and also to attend a seminar nearby.

      Travel to Toledo and to Northwest Ohio is an occasional aspect of his job duties and

      work will typically bring Mr. Wagner to the area 10 to 15 times annually. About half of

      which require overnight accommodations.

9.    On February 10, 2019, Plaintiff patronized the Defendant’s hotel as an overnight guest,

      and he plans to return to the property to avail himself of the goods and services offered to

      the public at the property. The Plaintiff has encountered architectural barriers at the

      subject property. The barriers to access at the property have endangered his safety and

      protected access to Defendant’s place of public accommodation.

10.   Completely independent of the personal desire to have access to this place of public

      accommodation free of illegal barriers to access, Plaintiff also acts as a "tester" for the

      purpose of discovering, encountering, and engaging discrimination against the disabled in

      public accommodations. When acting as a "tester," Plaintiff employs a routine practice.

      Plaintiff personally visits the public accommodation; engages all of the barriers to access,

      or at least all of those that Plaintiff is able to access; and tests all of those barriers to

      access to determine whether and the extent to which they are illegal barriers to access;
                                                3
      Case: 3:20-cv-00392-JJH Doc #: 1 Filed: 02/20/20 4 of 11. PageID #: 4




      proceeds with legal action to enjoin such discrimination; and subsequently returns to the

      premises to verify its compliance or non-compliance with the ADA and to otherwise use

      the public accommodation as members of the able-bodied community are able to do.

      Independent of other visits, Plaintiff also intends to visit the premises annually to verify

      its compliance or non-compliance with the ADA, and its maintenance of the accessible

      features of the premises. In this instance, Plaintiff, in Plaintiff’s individual capacity as

      customer and as a “tester,” visited the hotel, encountered barriers to access at the hotel,

      and engaged and tested those barriers, suffered legal harm and legal injury, and will

      continue to suffer such harm and injury as a result of the illegal barriers to access and the

      ADA violations set forth herein.

11.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination from the

      Defendant’s non-compliance with the ADA with respect to this property as described but

      not necessarily limited to the allegations contained in this complaint.         Plaintiff has

      reasonable grounds to believe that he will continue to be subjected to discrimination in

      violation of the ADA by the Defendant. Plaintiff desires to visit the Defendant’s place of

      business again on future occasions, not only to avail himself of the goods and services

      available at the property but to assure himself that this property is in compliance with the

      ADA so that he and others similarly situated will have full and equal enjoyment of the

      hotel without fear of discrimination.

12.   The Defendant has discriminated against the individual Plaintiff by denying him access to

      the full and equal enjoyment of the goods, services, facilities, privileges, advantages

      and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

13.   The Defendant has discriminated, and is continuing to discriminate, against the Plaintiff
                                                4
          Case: 3:20-cv-00392-JJH Doc #: 1 Filed: 02/20/20 5 of 11. PageID #: 5




         in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

         1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

         $500,000 or less).

14.      A preliminary inspection of the hotel owned or operated by Defendant has shown that

         many violations of the ADA exist at the subject property. These violations include, but

         are not limited to:


Parking

      A. Designated accessible parking space signage is mounted below the required height above
         the ground surface, in violation of the ADA whose remedy is readily achievable.

      B. There are no designated van accessible parking spaces, in violation of the ADA whose
         remedy is readily achievable.

Designated Accessible Guestroom #122

      C. The curtain adjuster requires tight grasping or twisting to operate and is located above
         allowable reach range, in violation of the ADA whose remedy is readily achievable.

      D. The guestroom lacks required maneuvering clearance to access some guestroom
         amenities, including light fixtures, in violation of the ADA whose remedy is readily
         achievable.

      E. The closet doorway does not meet required width for access by wheelchair users, in
         violation of the ADA whose remedy is readily achievable.

      F. The closet door contains hardware that requires tight grasping to operate, in violation of
         the ADA whose remedy is readily achievable.

      G. There is not the required latch-side maneuvering clearance to exit the guestroom, in
         violation of the ADA whose remedy is readily achievable.

      H. There is not the required latch-side maneuvering clearance to exit the bathroom, in
         violation of the ADA whose remedy is readily achievable.

      I. The flush control is not located on the open side of the water closet, in violation of the
         ADA whose remedy is readily achievable.

                                                   5
       Case: 3:20-cv-00392-JJH Doc #: 1 Filed: 02/20/20 6 of 11. PageID #: 6




   J. The toilet paper dispenser is not mounted in the required location, in violation of the
      ADA whose remedy is readily achievable.

   K. The handheld shower sprayer is mounted in excess of allowable reach range, in violation
      of the ADA whose remedy is readily achievable.

   L. There is a grab bar mounted above the shower seat, in violation of the ADA whose
      remedy is readily achievable.

   M. The L-shaped fold-down seat in the shower does not have the correct dimensions, in
      violation of the ADA whose remedy is readily achievable.

   N. The shower controls are located below the grab bar and are not located on the back wall
      adjacent the fixed shower seat, in violation of the ADA whose remedy is readily
      achievable.

   O. The lavatory pipes are not insulated to protect against scalding or contact, in violation of
      the ADA whose remedy is readily achievable.

   P. There are bathroom and guestroom amenities, including ironing board and thermostat
      controls, located above the allowable reach range, in violation of the ADA whose remedy
      is readily achievable.

   Q. There is not sufficient maneuvering clearance to access all room amenities or to navigate
      the guestroom, partly due to the placement of furniture, in violation of the ADA whose
      remedy is readily achievable.

Accessible Guestrooms and Accommodations

   R. The hotel’s designated accessible guestrooms are not disbursed among the various classes
      of guestrooms, whereas the property offers king rooms, 2 queen bed rooms, 1 king bed
      study with sofa bed, 2 queen bed 1 bedroom suites, 1king bed 1bedroom suite w/ kitchen
      and 1 king suite w/whirlpool and kitchenette for able bodied hotel guests but does not
      offer these options for customers who require mobility accessible accommodations. This
      is in violation of the ADA and its remedy is readily achievable.

   S. Upon information and belief, the hotel has a legally insufficient total number of hotel
      guestrooms fitted with mobility accessible features. Whereas, for a property with 74
      guestrooms as Hampton Inn & Suites Toledo - North, there must be a minimum of three
      mobility accessible guestrooms without a roll-in shower and a minimum of one mobility
      accessible guestroom with a roll-in shower, totaling four guestrooms.

   T. Upon information and belief, other mobility designated accessible guestrooms fitted with
      bathtubs have similar violations of the ADA and its implementing regulations as noted in
      guestroom #122 as well as other barriers pertaining to non-compliant bathtub faucet
                                                6
       Case: 3:20-cv-00392-JJH Doc #: 1 Filed: 02/20/20 7 of 11. PageID #: 7




       controls and grab bars, the removal of which is required and is readily achievable.
       Further inspection of these rooms is required.

Access to Goods and Services and Accessible Routes


   U. There is not at least 5% of seating and standing dining surfaces that are accessible in the
      breakfast area, in violation of the ADA whose remedy is readily achievable.

   V. There are amenities in the breakfast area located above the allowable reach range, in
      violation of the ADA whose remedy is readily achievable.

   W. There is not any accessible means of entry into the swimming pool whereas a fixed pool
      lift for use by customers with mobility issues or sloped entry is required, in violation of
      the ADA whose remedy is readily achievable.

   X. The courtesy phones located in the swimming pool and in the fitness room are mounted
      in excess of allowable reach range, in violation of the ADA whose remedy is readily
      achievable.

   Y. There is no clear floor space for a forward approach to access the phone near the pool due
      to the presence of a lounge chair, in violation of the ADA whose remedy is readily
      achievable.

   Z. There is not the required maneuvering clearance at the latch side to exit the board room,
      in violation of the ADA whose remedy is readily achievable.

   AA.      There is not the required maneuvering clearance at the latch side to exit the guest
     laundry room, in violation of the ADA whose remedy is readily achievable.

   BB.       There is not the required maneuvering clearance at the latch side to exit the
      Boardroom and other meeting facilities, in violation of the ADA whose remedy is readily
      achievable.

   CC.        Pool safety equipment is mounted in excess of allowable reach range, in violation
      of the ADA whose remedy is readily achievable.

Pool Restroom:


   DD.       The restroom lacks required clear floor space to access the paper towel dispenser
     or soap dispenser due to the presence of a trash receptacle, and same trash can impairs
     clear floor space for a front approach to the bathroom lavatory, in violation of the ADA
     whose remedy is readily achievable.

                                                7
          Case: 3:20-cv-00392-JJH Doc #: 1 Filed: 02/20/20 8 of 11. PageID #: 8




      EE. The toilet paper dispenser is not mounted in the required location, in violation of the
          ADA whose remedy is readily achievable.


Policies and Procedures:

      FF. The Defendant lacks or has inadequate defined policies and procedures for the assistance
          of disabled patrons, in violation of the ADA whose remedy is readily achievable.

15.      The discriminatory violations described in Paragraph 14 by the Defendant are not an

         exclusive list of the ADA violations believed to exist at the place of public

         accommodation. Plaintiff requires further inspection of the Defendant’s place of public

         accommodation in order to photograph and measure all of the discriminatory acts

         violating the ADA and all of the barriers to access. The Plaintiff has been denied access

         to Defendant’s accommodations; benefit of services; activities; and has otherwise been

         discriminated against and damaged by the Defendant, as set forth above. The individual

         Plaintiff, and all others similarly situated will continue to suffer such discrimination,

         injury and damage without the immediate relief provided by the ADA as requested

         herein.   In order to remedy this discriminatory situation, the Plaintiff requires an

         inspection of the Defendant’s place of public accommodation in order to determine all of

         the areas of non-compliance with the Americans with Disabilities Act.

                                  COUNT I
               VIOLATION OF THE AMERICANS WITH DISABILITES ACT

16.       Plaintiff restates the allegations of ¶¶1-15 as if fully rewritten here.

17.       The hotel at issue, as owned or operated by Defendant, is a place of public

          accommodation and service establishment, and as such, must be, but is not, in

          compliance with the Americans with Disabilities Act ("ADA") or Americans with

          Disabilities Act Accessibility Guidelines ("ADAAG").
                                                     8
      Case: 3:20-cv-00392-JJH Doc #: 1 Filed: 02/20/20 9 of 11. PageID #: 9




18.    Plaintiff was unlawfully denied full and equal enjoyment of the goods, services, facilities,

       privileges, and advantages of the property on the basis of disability due to Defendant’s

       failure to comply with Title III of the Americans with Disabilities Act and its

       accompanying regulations, as prohibited by 42 U.S.C. § 12182, et seq. Defendant will

       continue to discriminate against Plaintiff and others with disabilities unless and until

       Defendant is compelled to remove all physical barriers that exist at the facilities,

       including those specifically set forth herein, and make the hotel accessible to and usable

       by persons with disabilities, including Plaintiff.

19.   The Plaintiff, and others similarly-situated, is presently without adequate remedy at law

       and is being damaged by irreparable harm. Plaintiff reasonably anticipates that he will

      continue to suffer irreparable harm unless and until Defendant is required to remove the

      physical barriers, dangerous conditions, and ADA violations that exist at the facility,

      including those set forth herein.

20.   Pursuant to 42 U.S.C. §12187, Plaintiff requests that the Court issue an injunction

      requiring Defendant to make such readily achievable alterations as are legally required to

      provide full and equal enjoyment of the goods, services, facilities, privileges, and

      advantages on its property to disabled persons. In connection with that relief, Plaintiff

      requests reasonable attorney’s fees and costs of maintaining this action.

                                COUNT II
            VIOLATION OF OHIO DISABILITY DISCRIMINATION LAW
                           O.R.C. §4112.01 et seq.

21.   Plaintiff restates the allegations of ¶¶1 - 2 0 as if fully rewritten here.

22.   The Defendant operates or owns a "place[s] of public accommodation" pursuant to

      O.R.C. § 4112.01(A)(9).
                                                  9
      Case: 3:20-cv-00392-JJH Doc #: 1 Filed: 02/20/20 10 of 11. PageID #: 10




23.   Defendant has committed an unlawful act pursuant to O.R.C. § 4112.02(G) by denying

      Plaintiff equal access to and use of public accommodations. The Defendant’s acts are

      willful, severe and ongoing.

24.   Pursuant to O.R.C. §4112.99, Plaintiff is entitled to compensatory and punitive damages as

      necessary to insure justice in an amount to be determined at trial, but in any event not less

      than $25,000.00, as well as issuance of an injunction requiring Defendant to allow full

      and equal enjoyment of its goods, services, facilities, privileges, and advantages to

      disabled persons.

WHEREFORE, Plaintiff demands,

       For COUNT I, an injunction requiring Defendant to make all readily achievable

      alterations and institute policies and procedures to allow full and equal enjoyment of the

      goods, services, facilities, privileges, and advantages to disabled persons, and the

      reasonable attorneys fees and costs of maintaining this action; and,

      For COUNT II, compensatory and punitive damages in an amount to be determined at

      trial, but in any event not less than $25,000.00, as well as issuance of an injunction

      requiring Defendant to allow full and equal enjoyment of the goods, services, facilities,

      privileges, and advantages to disabled persons.



                                            Respectfully Submitted,

                                            Counsel for Plaintiff:

                                            /s/ Owen B Dunn Jr.
                                            Owen B. Dunn, Jr., Esq. (0074743)
                                            Law Offices of Owen Dunn, Jr.
                                            The Ottawa Hills Shopping Center
                                            4334 W. Central Ave., Suite 222
                                               10
Case: 3:20-cv-00392-JJH Doc #: 1 Filed: 02/20/20 11 of 11. PageID #: 11




                                Toledo, OH 43615
                                (419) 241-9661 – Phone
                                (419) 241-9737 - Facsimile
                                dunnlawoffice@sbcglobal.net

                                and

                                Valerie J. Fatica (0083812)
                                4334 W. Central Ave., Suite 222
                                Toledo, OH 43615
                                (419) 654-1622 – Phone
                                (419) 241-9737 - Facsimile
                                Email: valeriefatica@gmail.com




                                  11
